DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/27/21 with respect to claim(s) 1, 2, 4, 5, 8, 12-14, 16, 17, 20 and 22-30 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 2, 5, 8, 12, 24-26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US6378357 herein after “Han”) in view of Jamison et al. (US 20140166361 herein after “Jamison”) further in view of Brown et al. (US20140338771 herein after “Brown”).

Claim 1: Han teaches a system for rheology measurement of a drilling fluid (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising:

	 an ultrasound receiver(acoustic receiver R, Figs. 1-2; col. 2, lines 18-26), wherein the receiver receives the ultrasound pulses from the fluid, wherein the receiver converts the ultrasound pulses into electrical signals (this is how an acoustic receiver operates, by turning the received acoustic/mechanical signal into an electrical signal); 
	a conduit (conduit, Fig. 2; pipe Figs. 1-3)
	a Doppler ultrasound device, wherein the Doppler ultrasound device is attached to one or both of the ultrasound transmitter and the ultrasound receiver (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique.), and wherein the Doppler ultrasound device measures movement of echoes through the ultrasound pulses as a phase change comparing to the ultrasound pulses received by the ultrasound receiver (Col. 3, lines 15-17: This technique relies on determination of the frequency shift or time domain shift of backscattered signals reflecting off of particles or bubbles in a flowing fluid. This shift is preferably obtained as a function of spatial range.); and 
	a computer system (electronic module), wherein the electrical signals are converted into an array of velocities, wherein the array of velocities forms a velocity profile, wherein the velocity profile is used to at least calculate viscosity (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the maximum shear rate at the tube wall. The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship. Advantageously, ultrasonic techniques can provide noninvasive, accurate, and reliable measurements.); a control system (the control system is part of the electronic module which is coupled the transmitter/receiver) comprising one or more controllers, wherein the one or more controllers direct and regulate performance of the transmitter and the receiver (PRF generator including 
	Han fails to teach wherein the control system directly determines rheology.  However, the particular elements of processing including an electronic module with PRF generator carry out the steps to transmit and receive acoustic signals into a conduit and then determine the rheology of the fluid flowing within the conduit.  The separate or combined nature of the processing elements of Han is not specified.  Where the processing takes place does not appear to have any criticality beyond, potentially, the physical placement of processing/computing means.  The transmission, reception, and processing means for signals is a design choice within the scope of a person having ordinary skill in the art.  The decision can include factors such as placement of the transmitter/receivers, accessibility, cost, environment, etc.  Wireless data transmission offers greater flexibility but a hard wired transmission is faster and more reliable.  Greater processing power closer to the data source may not always be plausible as computing systems and processing power cannot be housed and operated in extreme environments. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the control system comprising one or more controllers, wherein the one or more controllers direct and regulate performance of the plurality of transmitters and the plurality of receivers, and wherein the control system directly determines rheology thus applying a known technique to a known device (method, or product) ready for improvement to yield predictable results and process rheology directly with the controller.
	Han fails to teach a plurality of ultrasound transmitter and a plurality of ultrasound receivers; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a mud pump wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after the mud pump; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a solids control system; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after a solids control system, wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned downstream of a hopper; and wherein the computer system coverts the electrical signals into an array of velocities, wherein the array of velocities forms a velocity profile for each pair of 
	However, Jamison teaches a system for real-time drilling fluid management wherein the drilling system includes: a mud pump (420), a solids control system (428), and a mixing hopper (434). Jamison indicates the importance of rheology (see [0004]) in drilling systems in maintaining the drilling fluid such that it has appropriate rheological characteristics to achieve the best performance overall.  This includes real-time monitoring such that chemical constituents (whether naturally occurring or added throughout the drilling operation) are maintained in proper amounts and the drilling capabilities are maximized or enhanced ([0023], [0058]).  Jamison monitors drilling fluid characteristics including, viscosity and density [0004], [0020], at various locations throughout the drilling system (Fig. 4 shows the measurement devices 436a-d located throughout).  Device 436b monitors drilling fluid as after the fluid has undergone treatment in the solids control equipment 428 [0063], 436c is positioned prior to a mud pump [0064], and 436d may be positioned at a position following the mud pump [0064].  Jamison indicates that the various stages of the drilling system can affect the viscosity for different reasons: removal of an element, mixing, added components, etc.  Thus a person having ordinary skill in the art would be motivated to monitor the fluid at different locations when the fluid has potentially undergone changes (changes which can then be deliberately modified) to ensure that the fluid properties are such that the drilling system/operation overall is optimized.   Duplicating the device and calculation of Han at various locations does not change the functionality of the device and calculation and produces no new or unexpected result.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the system and calculation of velocity profiles in a plurality of locations throughout a drilling system (before and after a mud pump, before and after a solids control system, and downstream of a hopper) in order to monitor the viscosity at various locations and measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system.
	Han in view of Jamison fails to teach a conduit having a plurality of vanes therein, wherein the plurality of vanes extend along a longitudinal axis of the conduit, thereby minimizing lateral velocity components in the drilling fluid as the drilling fluid passes through the conduit.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flow conditioner/flow straightener as taught by Brown within a fluid conduit, including that of Han in view of Jamison, in order to remove rotational components of velocity of the flow and obtain the most accurate velocity profile.

Claim 2: Han in view of Jamison further in view of Brown teaches the device of claim 1, previous.  Han fails to teach wherein the system is fluidically coupled to a drilling system to receive the drilling fluid. 
	However, Jamison teaches wherein the measurement system 436 is fluidically coupled to a drilling system (drilling assembly 400) to receive the drilling fluid.	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and fluidically coupled the measurement system to a drilling system in order to monitor the viscosity of the drilling fluid at various locations and measure the viscosity of the drilling fluid and ensure optimum drilling fluid viscosity.

Claim 5: Han in view of Jamison further in view of Brown teaches the device of claim 1.  Han in view of Jamison fails to teach wherein the ultrasound transmitter and the ultrasound receiver are a single element.  

	Various constraints can limit whether a transmitter/receiver or combined transceiver can be placed including space, connectivity, cost, etc.  The placement does not affect the functionality of the transmitter/receiver and the same factors need to be known about the transmission/reception properties and dimensions of the conduit. 
	Therefore, it would have been an obvious design choice to use a transmitter/receiver or a combined transceiver as a single element for transmission/reception of acoustic signals with the conduit Han to transmit and receive ultrasound signals.

Claim 8: Han teaches a system for rheology measurement of a drilling fluid (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising: 
	an ultrasound transmitter (transmitter T, Figs. 1-2; the transmitter transmits an acoustic signal into the fluid flow; col. 2, lines 18-26), wherein the ultrasound transmitter converts electrical signals into ultrasound pulses, wherein the ultrasound pulses are directed into the fluid (that it how acoustic transmitters operate, by turning an electrical signal into an acoustic/mechanical signal);
	an ultrasound receiver(acoustic receiver R, Figs. 1-2; col. 2, lines 18-26), wherein the receiver receives the ultrasound pulses from the drilling fluid, wherein the receiver converts the ultrasound pulses into electrical signals (this is how an acoustic receiver operates, by turning the received acoustic/mechanical signal into an electrical signal); 
	a conduit (conduit, Fig. 2; pipe Figs. 1-3)
	 a Doppler ultrasound device, wherein the Doppler ultrasound device is attached to one or both of the ultrasound transmitter and the receiver (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique and is provided with the transmitter and receiver.), and wherein the Doppler ultrasound device measures movement of echoes through the ultrasound pulses as a phase 
	a computer system (electronic module), wherein the electrical signals are converted into an array of velocities, wherein the array of velocities forms a velocity profile, wherein the velocity profile is used to at least calculate viscosity (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the maximum shear rate at the tube wall. The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship. Advantageously, ultrasonic techniques can provide noninvasive, accurate, and reliable measurements.); a control system (the control system is part of the electronic module which is coupled the transmitter/receiver) comprising one or more controllers, wherein the one or more controllers direct and regulate performance of the transmitter and the receiver (PRF generator including transmission gate controls transmission and reception of the sinusoidal signals suppressing and passing the signals at specific times. Col. 3, lines 31-46).
	Han fails to teach wherein the control system directly determines rheology.  However, the particular elements of processing including an electronic module with PRF generator carry out the steps to transmit and receive acoustic signals into a conduit and then determine the rheology of the fluid flowing within the conduit.  The separate or combined nature of the processing elements of Han is not specified.  Where the processing takes place does not appear to have any criticality beyond the physical placement of processing/computing means.  The transmission, reception, and processing means for signals is a design choice within the scope of a person having ordinary skill in the art.  The decision can include factors such as placement of the transmitter/receivers, accessibility, cost, environment, etc.  Wireless data transmission offers greater flexibility but a hard wired transmission is faster and more reliable.  Greater processing power closer to the data source may not always be plausible as computing systems and processing power cannot be housed and operated in extreme environments. 

	Han fails to teach a plurality of ultrasound transmitter and a plurality of ultrasound receivers; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a mud pump wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after the mud pump; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned before a solids control system; wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned after a solids control system, wherein a pair of the ultrasound transmitters and the ultrasound receivers is positioned downstream of a hopper; a Doppler ultrasound device, wherein the Doppler ultrasound device is attached to one or both of the respective pair of ultrasound transmitters and the ultrasound receivers, and a computer system wherein the electrical signals are converted into an array of velocities, wherein the array of velocities forms a velocity profile for each pair of the ultrasound transmitters and the ultrasound receivers, wherein the velocity profile is used to at least calculate viscosity for the respective pair of the ultrasound transmitters and the ultrasound receivers.
	However, Jamison teaches a system for real-time drilling fluid management wherein the drilling system includes: a mud pump (420), a solids control system (428), and a mixing hopper (434). Jamison indicates the importance of rheology (see [0004]) in drilling systems in maintaining the drilling fluid such that it has appropriate rheological characteristics to achieve the best performance overall.  This includes real-time monitoring such that chemical constituents (whether naturally occurring or added throughout the drilling operation) are maintained in proper amounts and the drilling capabilities are maximized or enhanced ([0023], [0058]).  Jamison monitors drilling fluid characteristics including, viscosity and density [0004], [0020], at various locations throughout the drilling system (Fig. 4 shows the measurement devices 436a-d located throughout).  Device 436b monitors drilling fluid as after the fluid has undergone treatment in the solids control equipment 428 [0063], 436c is positioned prior to a mud pump [0064], and 436d may 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system (before and after a mud pump, before and after a solids control system, and downstream of a hopper) in order to monitor the viscosity at various locations, measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system.
	Han in view of Jamison fails to teach a conduit having a plurality of vanes therein, wherein the plurality of vanes extend along a longitudinal axis of the conduit, thereby minimizing lateral velocity components in the drilling fluid as the drilling fluid passes through the conduit.
	However, Brown teaches the use of a conduit having a plurality of vanes therein (Figs. 9A, 9B show the flow straightener made of a plurality of vanes), wherein the plurality of vanes extend along a longitudinal axis of the conduit (the vanes of the flow conditioner 10, Fig. 9B, extend along the longitudinal axis of the conduit), thereby minimizing lateral velocity components in the drilling fluid as the drilling fluid passes through the conduit ([0004] Flow conditioners have been used for many years to attempt with the aim of rectifying incoming flow conditions and improving flow meter accuracy. By far the most common type of flow conditioner has been a `flow straightener` of either the vane type or in the form of a tube bundle assembly. Flow straighteners essentially divide the flow into a number of passages that are long and straight in parallel with the axis of the pipe. The aim is that any rotational component of velocity is reduced or eliminated when the flow exits the conditioner. Therefore, the reduction/elimination of the rotational components is minimizing the lateral velocity components.)


Claim 12:  Han in view of Jamison further in view of Brown teaches the device of claim 8, previous.  Han teaches the use of ultrasound transmitter T and receiver R, Fig. 1.
	Han fails to teach wherein one or more additional ultrasound transmitters and receivers are placed at additional measurement positions in the drilling system.
	Jamison teaches the use of a plurality of measurement devices 436 throughout the drilling system 400. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system in order to monitor the viscosity at various locations, measure the viscosity of the drilling fluid and ensure optimum drilling fluid viscosity throughout the drilling system. 

Claim 24: Han in view of Jamison further in view of Brown teaches the device of claim 1.  Han teaches wherein the ultrasound transmitter and receiver are disposed on the external parameters of the conduit (the transmitter T and receiver R are located external to the pipe/conduit, see Figs. 1-3).
	Han fails to teach wherein the system for rheology measurement is disposed inline in a drilling system. 
	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to disposed the measurement system of Han inline in a drilling system in order to obtain measurements in real-time in order to determine how the drilling fluid changes over time, thereby 

Claim 25: Han in view of Jamison further in view of Brown teaches the device of claim 1, previous.  Han teaches an ultrasound transmitter T and receiver R, Fig. 1, but fails to teach an ultrasound transmitter placed in one of the following positions in a drilling system: (1) a flow line in a fluid processing unit; (2) a flow line before a solids control system; or (3) between a solids control system and a retention pit.
	However, Jamison teaches the placement of a measurement system at the following positions in a drilling system in a flow line 430 which is also before a solids control system (436a, Fig. 4).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Han at any position within a drilling system (including a flow line before or between any processing equipment) where the rheology of the fluid is desired including before and after different equipment which may knowingly have an effect on the drilling fluid rheology such that it can be modified with the use of added components to the fluid. 

Claim 26: Han in view of Jamison further in view of Brown teaches the device of claim 1, previous.  Han teaches an ultrasound transmitter T and receiver R, Fig. 1.  Han in view of Jamison fails to teach an ultrasound transmitter placed in one of the following positions in a drilling system: (1) between a shale shaker and cones; (2) between cones and a centrifuge; or (3) between a centrifuge and a shale shaker.
	However, Jamison teaches that the solids control equipment can include a shale shaker and centrifuge ([0067] The solids control equipment 428 may include, but is not limited to, one or more of a shaker (e.g., shale shaker), a centrifuge, a hydrocyclone, a separator, a desilter, a desander, combinations thereof, and the like. In other embodiments, the solids control equipment 428 may further include one or more separators operating with magnetic fields or electric fields, without departing from the scope of the disclosure.)


Claim 28: Han in view of Jamison further in view of Brown teaches the device of claim 8.  Han teaches wherein the ultrasound transmitter and receiver are disposed on the external parameters of a conduit (the transmitter T and receiver R are located external to the pipe/conduit, see Figs. 1-3).
	Han fails to teach wherein the system for rheology measurement is disposed inline in a drilling system.
	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to disposed the measurement system of Han inline in a drilling system in order to obtain measurements in real-time in order to determine how the drilling fluid changes over time, thereby serving as a quality control measure that may be useful in drilling fluid maintenance and drilling optimization.

Claims 13, 14, 16, 17, 20, 22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jamison further in view of Brown further in view of Veenigan et al. (US20050236184 herein after “Veenigan”):
Claim 13:  Han teaches a method for rheology measurement of a fluid (Han discusses measurement of a fluid flow in a flow stream as well as related art including hydraulic fracture fluid therefore it is understood that the fluid can be any flowing fluid including non-Newtonian fracture fluid; col. 1, lines 7-60) comprising: wherein the rheology measurement system comprises an ultrasound transmitter 
	wherein the receiver receives the ultrasound pulses from the drilling fluid, converting the ultrasound pulses into electrical signals (this is how an acoustic receiver operates, by turning the received acoustic/mechanical signal into an electrical signal); and 
	measuring movement of echoes through the ultrasound pulses as a phase change (determining a Doppler shift of the acoustic reflections in a set of time windows corresponding to a set of desired sampling regions in the fluid flow and analyzing the Doppler shifts associated with the set of sampling regions to determine one or more rheological properties of the fluid flow. ) comparing to the ultrasound pulses received by the ultrasound receiver with a Doppler ultrasound device (The acoustic transducer electronics use a pulsed Doppler backscatter technique. Col. 3, lines 11-17.  Therefore, the appropriate electronics and device is provided to perform the Doppler technique.); wherein the electrical signals are converted into an array of velocities with a computer system (electronic module), wherein the array of velocities forms a velocity profile, wherein the velocity profile is used to at least calculate viscosity (velocity profile; col. 3, lines 18-30 From a single velocity profile at a measured pressure gradient, fluid rheological properties can be obtained over shear rates ranging from zero at the center of the tube to the maximum shear rate at the tube wall. The rheological parameters, such as, e.g., shear rate-dependent viscosity .eta., consistency index K', flow-behavior index n', yield stress .tau..sub.0, etc., that are used in a chosen rheological model, can be determined from the measurement of the shear stress--shear rate relationship. Advantageously, ultrasonic techniques can provide noninvasive, accurate, and reliable measurements.); wherein the velocity profile is used to obtain rheology measurements, building a database of the rheology measurements (Han specifically indicates that the velocity profile can be used to determine fluid rheological properties (col. 3, lines 18-29).  Therefore, the profile is used to obtain rheology measurements; modeling rheology of the drilling fluid (The rheological parameters, such as, 
	Han fails to teach determining directly the rheology of the drilling fluid with the control system.  However, the particular elements of processing including an electronic module with PRF generator carry out the steps to transmit and receive acoustic signals into a conduit and then determine the rheology of the fluid flowing within the conduit.  The separate or combined nature of the processing elements of Han is not specified.  Where the processing takes place does not appear to have any criticality beyond the physical placement of processing/computing means.  The transmission, reception, and processing means for signals is a design choice within the scope of a person having ordinary skill in the art.  The decision can include factors such as placement of the transmitter/receivers, accessibility, cost, environment, etc.  Wireless data transmission offers greater flexibility but a hard wired transmission is faster and more reliable.  Greater processing power closer to the data source may not always be plausible as computing systems and processing power cannot be housed and operated in extreme environments. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the control system comprising one or more controllers, wherein the one or more controllers direct and regulate performance of the plurality of transmitters and the plurality of receivers, and wherein the control system directly determines rheology thus applying a known technique to a known device (method, or product) ready for improvement to yield predictable results and process rheology directly with the controller.


	However, Jamison teaches a system for real-time drilling fluid management wherein the drilling system includes: a mud pump (420), a solids control system (428), and a mixing hopper (434). Jamison indicates the importance of rheology (see [0004]) in drilling systems in maintaining the drilling fluid such that it has appropriate rheological characteristics to achieve the best performance overall.  This includes real-time monitoring such that chemical constituents (whether naturally occurring or added throughout the drilling operation) are maintained in proper amounts and the drilling capabilities are maximized or enhanced ([0023], [0058]).  Jamison monitors drilling fluid characteristics including, viscosity and density [0004], [0020], at various locations throughout the drilling system (Fig. 4 shows the measurement devices 436a-d located throughout).  Device 436b monitors drilling fluid as after the fluid has undergone treatment in the solids control equipment 428 [0063], 436c is positioned prior to a mud pump [0064], and 436d may be positioned at a position following the mud pump [0064].  Jamison indicates that the various stages of the drilling system can affect the viscosity for different reasons: removal of an element, mixing, added components, etc.  Thus a person having ordinary skill in the art would be motivated to monitor the fluid at different locations when the fluid has potentially undergone changes (changes which can then be deliberately modified) to ensure that the fluid properties are such that the drilling system/operation overall is optimized.  Duplicating the device and calculation of Han at various locations does not change the functionality of the device and calculation and produces no new or unexpected result.  This would result in multiple transmitters (two or more) and multiple receivers (two or more). 
	 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system (before and after a mud pump, before and after a solids control system, and downstream of a hopper) in order to 
	Han in view of Jamison fails to teach a conduit having a plurality of vanes therein, wherein the plurality of vanes extend along a longitudinal axis of the conduit, thereby minimizing lateral velocity components in the drilling fluid as the drilling fluid passes through the conduit.
	However, Brown teaches the use of a conduit having a plurality of vanes therein (Figs. 9A, 9B show the flow straightener made of a plurality of vanes), wherein the plurality of vanes extend along a longitudinal axis of the conduit (the vanes of the flow conditioner 10, Fig. 9B, extend along the longitudinal axis of the conduit), thereby minimizing lateral velocity components in the drilling fluid as the drilling fluid passes through the conduit ([0004] Flow conditioners have been used for many years to attempt with the aim of rectifying incoming flow conditions and improving flow meter accuracy. By far the most common type of flow conditioner has been a `flow straightener` of either the vane type or in the form of a tube bundle assembly. Flow straighteners essentially divide the flow into a number of passages that are long and straight in parallel with the axis of the pipe. The aim is that any rotational component of velocity is reduced or eliminated when the flow exits the conditioner. Therefore, the reduction/elimination of the rotational components is minimizing the lateral velocity components.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a flow conditioner/flow straightener as taught by Brown within a fluid conduit, including that of Han in view of Jamison, in order to remove rotational components of velocity of the flow and obtain the most accurate velocity profile.
	Han in view of Jamison further in view of Brown fails to teach predicting one or more drilling characteristics of the drilling fluid from the modeling.	However, Veenigan teaches the use of wellbore measurements including rheology ([0052], [0055], [0093]) in wellbore planning ([0040] a predictive well construction model) including determining rate of penetration (ROP).  Therefore, the rheology of drilling fluid is used to predict drilling characteristics ([0040] Therefore, the `Automatic Well Planning Software System` disclosed in this specification will: (1) dramatically improve the efficiency of the well planning and drilling processes by incorporating all available data and well engineering processes in a single predictive well construction model, (2) integrate predictive models and analytical solutions for wellbore stability, mud weights & casing seat selection, tubular & hole size selection, tubular design, cementing, drilling fluids, bit selection, rate of penetration, BHA design, drillstring design, hydraulics, risk identification, operations planning, and probabilistic time and cost estimation, all within the framework of a mechanical earth model, (3) easily and interactively manipulate variables and intermediate results within individual scenarios to produce sensitivity analyses.”).  Knowing rheology can aide in selecting a drill bit, an operating speed, and predicting how long a drill bit may last. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the velocity profile and rheology determined by Han in view of Jamison further in view of Brown in a predictive model for well planning in order to have more effective use of engineering resources, decrease well costs, and optimize planning an execution when drilling.

Claim 14: Han in view of Jamison further in view of Brown further in view of Veenigan teaches the method of claim 13, previous.  Han teaches directing ultrasound pulses in a fluid conduit , Fig. 1.   Han fails to teach wherein the ultrasound pulses are directed into the drilling fluid flowing in a drill string below the surface.
	However, Jamison teaches a conduit including drilling fluid flowing in a drill string below the surface (Jamison teaches the use of a measurement device 436g below the surface, Fig. 4.  Therefore, the mud is flowing and mud is flowing throughout the entire circulation including below the surface.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to direct the ultrasound pulses into a conduit at any point in a fluid system including into drilling fluid flowing in a drill string below the surface in order to measure the rheological properties at that point in the system. 

Claim 16: Han in view of Jamison further in view of Brown further in view of Veenigan teaches the method of claim 13, previous.  Han fails to teach drawing the drilling fluid into the rheology measurement system from one or more locations in a drilling system.

	It would have been obvious to a person having ordinary skill in the art to include the method of Han with the device of Jamison in order to ensure proper operation and performance of the fluids, the criticality of which is noted by both Han and Jamison.

Claim 17: Han in view of Jamison further in view of Brown further in view of Veenigan teaches the method of claim 13, previous.  Han teaches the use of ultrasound transmitter T and receiver R, Fig. 1.
	Han fails to teach wherein one or more additional ultrasound transmitters and receivers are placed at additional measurement positions in the drilling system.
	Jamison teaches the use of a plurality of measurement devices 436 throughout the drilling system 400. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the measurement system as taught by Han and duplicate the ultrasound system and calculation of velocity profiles in a plurality of locations throughout a drilling system in order to monitor the viscosity at various locations, measure the viscosity of the drilling fluid and ensure optimum drilling fluid rheology throughout the drilling system.	

Claim 20: Han in view of Jamison further in view of Brown further in view of Veenigan teaches the device of claim 13.  Han fails to teach adjusting concentration of one or more components of the drilling fluid based at least in part on the velocity profile or rheology of a treatment fluid.
	However, Jamison discusses the importance of drilling fluid rheology and added materials, chemicals, etc. to maintain proper operation of the drilling system (see paragraph [0023] for a nonexhaustive list). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the system of Han with drilling system of Jamison in order to accurately 

Claim 22: Han in view of Jamison further in view of Brown further in view of Veenigan teaches the method of claim 13, previous.  Han in view of Jamison fails to explicitly teach evaluating performance of friction or drag reducers.  
	However, Han teaches the practice of hydraulic fractures where, in operation fluids such as gelled water fluids and cross-linked gels may be pumped downhole to create and extend fractures and place proppants therein. Fracturing fluid gel primarily contains fresh water (>99.6 % liquid phase), formate brine, diesel, guar (0.2-0.4% w/w liquid), sand (0-33% vol/vol liquid), and crosslinker or breaker polymers (0.1-0.4% vol/vol liquid phase). The preparation of the fracture fluid may involve three stages. These three stages involve various viscosities which are monitored.  Further, Jamison adds various components including friction reducers [0023].  The analysis is used to ensure that the mud meets quality criterion.  Therefore, when something is added to adjust, the resultant analysis provides information as to whether or not it has been effective in adjusting the mud. 
	It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the invention to use the measurements and information provided by Han in view of Jamison to monitor and subsequently adjust any chemicals or substances added to the drilling fluid, particularly ones known to or intended to modify rheological properties, in order to most effectively remedy any situation which is not producing expected results or a quality mud.

Claim 30: Han in view of Jamison further in view of Brown further in view of Veenigan teaches the method of claim 13.  
	Han fails to teach wherein the system for rheology measurement is disposed inline in a drilling system.
	However, Jamison teaches a drilling system 400 wherein the system for rheology measurement is in-line (Fig. 4 shows the measurement systems 436a-g disposed inline to measure the rheological properties).


Claim 4 is rejected under 35 U.S.C. 103 as being anticipated by Han in view of Jamison further in view of Brown further in view of Griffiths et al. (US20060101916 herein after “Griffiths”): Han in view of Jamison further in view of Brown teaches the device of claim 1.  Han in view of Jamison further in view of Brown fails to teach wherein the transmitter and receiver are on opposite sides of the conduit.
	However, the placement of a particular transmitter/receivers either on a same side of a conduit or opposite sides of a conduit is within the scope of one of ordinary skill in the art. 
	The use of transmitter/receivers (or transceivers) and the dimensions of a conduit are design choices. 
	Griffiths illustrates the use of transmitter 37 and receiver 39 positioned on opposite sides of a fluid channel (mud channel 29). 
	Various constraints can limit whether a transmitter/receiver or transceiver can be placed including space, connectivity, cost, etc.  The placement does not affect the functionality of the transmitter/receiver and the same factors need to be known about the transmission/reception properties and dimensions of the conduit. 
	Therefore, it would have been an obvious design choice to place the transmitter and receiver on opposite sides of a conduit or on a same side of a conduit to transmit and receive ultrasound signals and measure the rheological properties as taught by Han in view of Jamison further in view of Brown.

Claims 23 and 27 are rejected under 35 U.S.C. 103 as being unaptentable over Han in view of Jamison further in view of Brown further in view of Maier (US 7267013 herein after “Maier”).

Claim 23: Han in view of Jamison further in view of Brown teaches the device of claim 1.  Han in view of Jamison fails to teach wherein the computer system is configured to generate a color flow display of fluid flow in the conduit. 
	However, Maier teaches ultrasound measurement including ultrasound measurements which are used to determine velocity which are then plotted in a 2D manner.  The display of the data includes shading and colors to depict differences in the mass flow.  (The approximate area of each of the velocity measurement bins within the flow is indicated by the indicators 144 in the illustration of FIG. 5. Variations in the two-dimensional mass flow, Q, are illustrated by variations in shading. In one embodiment, a color display uses different colors to depict variations in the mass flow. Col. 6, Lines 5-17)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to display velocity data using shading or colored representation, as taught by Maier, with the velocity profiles of Han in view of Jamison in order to more easily convey to a user/operator the fluid flow within the conduit.

Claim 27: Han in view of Jamison further in view of Brown teaches the device of claim 8.  Han in view of Jamison fails to teach wherein the computer system is configured to generate a color flow display of fluid flow in the conduit.
	Regarding the rejection of claim 27, please note the rejection as set forth above with respect to claim 23.  Claim 27 is rejected for similar reasons as claim 23; detailed discussion omitted for brevity. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Jamison further in view of Brown further in view of Veenigan further in view of Maier: Han in view of Jamison further in view of Brown further in view of Veenigan teaches the method of claim 13.  Han in view of Jamison further in view of Brown further in view of Veenigan fails to teach generating a color flow display of fluid flow in the conduit.
	However, Maier teaches ultrasound measurement including ultrasound measurements which are used to determine velocity which are then plotted in a 2D manner.  The display of the data includes shading and colors to depict differences in the mass flow.  (The approximate area of each of the velocity 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to display velocity data using shading or colored representation, as taught by Maier, with the velocity profiles of Han in view of Jamison further in view of Brown further in view of Veenigan in order to more easily convey to a user/operator the fluid flow within the conduit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861